DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims filed 12/30/2020.
Election/Restriction
This application contains claims directed to the following patentably distinct species of the claimed invention:
I.	Claims 1-12 and 26, drawn to the structures/structural elements of  an ear-worn electronic hearing device configured to be worn by a wearer, comprising: an enclosure configured to be supported by, at, in or on an ear of the wearer; electronic circuitry disposed in the enclosure and comprising a wireless transceiver; and an antenna disposed in or on the enclosure and operably coupled to the wireless transceiver, the antenna having a physical size and defining a plurality of cutouts disposed along a periphery of the antenna, the cutouts configured to increase an electrical length of the antenna without an increase in the physical size of the antenna relative to the antenna devoid of the cutouts, wherein the physical size of the antenna is greater than half of a physical size of the antenna devoid of the cutouts;
II.	Claims 13-23 and 27, drawn to the structures/structural elements of an ear-worn electronic hearing device configured to be worn by a wearer, comprising: an enclosure configured to be supported by, at, in or on an ear of the wearer; electronic circuitry disposed in the enclosure and comprising a wireless transceiver; and an antenna disposed in or on the enclosure and operably coupled to the wireless transceiver, the antenna having a physical size and comprising: two antenna elements each comprising electrically conductive material and oriented substantially in opposition to one another, at least some of the electronic circuitry disposed between the two antenna elements; at least one strap connected to and between the two antenna elements; and a plurality of cutouts disposed along a periphery of the two antenna elements, the cutouts configured to increase an electrical length of the antenna without an increase in the physical size of the antenna relative to the antenna devoid of the cutouts, wherein the physical size of the antenna is greater than half of a physical size of the antenna devoid of the cutouts.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim has been found to be generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicants are advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Thursday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651